          Case 4:20-cv-00521-LPR Document 20 Filed 12/09/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION


BIANCA FLETCHER                                                             PLAINTIFF

vs.                                   CASE NO. 4:20-CV-521 LPR

NITV FEDERAL SERVICES, LLC;
GENE SHOOK; and JOHN DOES 1-2                                               DEFENDANTS

            BRIEF IN SUPPORT OF VERIFIED RULE 56(D) MOTION OF PLAINTIFF

       Comes now the Plaintiﬀ, by and through counsel, who, for the Brief in Support of her

Verified Rule 56(d) Motion states:


       Plaintiff hereby moves for relief from Responding to Defendants’ pending motion for

summary judgment. Federal Rule of Civil Procedure 56(d) provides:

When Facts Are Unavailable to the Nonmovant. If a nonmovant shows
by affidavit or declaration that, for specified reasons, it cannot present facts
essential to justify its opposition, the court may:
(1) defer considering the motion or deny it;
(2) allow time to obtain affidavits or declarations or to take discovery; or
(3) issue any other appropriate order.

Fed.R.Civ.P. 56(d).    To obtain relief, “the party opposing summary judgment must file an

affidavit ‘affirmatively demonstrating ... how postponement of a ruling on the motion will enable

him, by discovery or other means, to rebut the movant's showing of the absence of a genuine

issue of fact.’ ” Ray v. American Airlines, Inc., 609 F.3d 917, 923 (8th Cir.2010).      The party

seeking additional discovery must show: “(1) that they have set forth in affidavit form the specific

facts that they hope to elicit from further discovery, (2) that the facts sought exist, and (3) that

these sought-after facts are ‘essential’ to resist the summary judgment motion.” State of Cal.,

on Behalf of Cal. Dep't of Toxic Subs. Control v. Campbell, 138 F.3d 772, 779 (9th Cir.1998).

See Chambers v. Travelers Cos., Inc., 668 F.3d 559, 568 (8th Cir.2012).

       Discovery in this case will be extensive. Plaintiff needs to take depositions to establish

that the appeal would not have existed for plaintiff to lose if she had not been fired in the first
          Case 4:20-cv-00521-LPR Document 20 Filed 12/09/20 Page 2 of 2



place (causation), circumstantial evidence supporting the fact that she did not have contraband,

and did not lie in the investigation, that NITV’s device is defective in that it does not detect true

or false statements at levels better than chance, that it is defective and unreasonably dangerous

in that it can and has resulted in false charges, false arrests, false convictions, and thereby loss

of property and life, as well as injury to persons, that the test results on Fletcher were false and

misleading, that Shook’s statements about her test results were false andn misleading, that

NITV and Shook knew the device was defective, and made false and misleading statements

anyway, the relationship between NITV and Shook, the fraud on the state and therefore plaintiff

as a taxpayer, the deceptive trade practices, and that the conduct complained of was not

specifically regulated/permitted.

       WHEREFORE, PLAINTIFF PRAYS FOR THE FOLLOWING RELIEF: (1) that no

summary judgent response shall be required until after the disscovery cutoff.




                                              Respectfully Submitted,



                                              Sutter & Gillham PLLC
                                              310 W. Conway
                                              Benton, AR 72015
                                              POB 2012, Benton, AR 72018
                                              501-315-1910
                                              lucien.gillham@gmail.com

                                              by: /s/ Lucien Gillham
                                              Ark. Bar #99199
